DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No priority has been claimed in this application. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 12/22/2020.
Drawings
5.         	The drawings submitted on 03/30/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1, 4-8, 10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xiao et al. US Pat# 8,937,796.
With regards to claims 1, 10 and 20, Xiao et al. US Pat# 8,937,796 teaches a method, a system and a non-transitory computer readable medium for controlling operation of a motor drive system, comprising:
 receiving motor drive data corresponding to a variable frequency drive, wherein the motor drive data comprises a plurality of frequency drive input parameters and a plurality of frequency drive output parameters; (figure 1)(Col. 4, lines 18-40)(Xiao 8937796)
receiving, by a digital variable frequency drive unit, the plurality of frequency drive input parameters, wherein the digital variable frequency drive unit is a real-time operational model of the variable frequency drive; (206; figure 10)(Col. 8, lines 19-55)
generating, by the digital variable frequency drive unit, frequency drive output parameter estimates corresponding to the plurality of frequency drive output parameters based on the received plurality of frequency drive input parameters; (Col. 7, lines 15-50)and 
controlling operation of the variable frequency drive based on the one or more of the motor drive data, and the frequency drive output parameter estimates. (212; figure 10)
With regards to claim 4, Xiao et al. US Pat# 8,937,796 teaches the plurality of frequency drive input parameters comprises one or more of a first line voltage, a first line current, a first frequency value and the plurality of frequency drive output parameters comprises a second line voltage, a second line voltage, a second frequency value. (Col. 6, lines 19-25)
With regards to claims 5 and 14, Xiao et al. US Pat# 8,937,796 teaches deriving health assessment of the variable frequency drive based on the frequency drive input parameters and the frequency drive output parameter estimates; and operating the variable frequency drive based on derived health assessment. (212; figure 10)
With regards to claims 6 and 15, Xiao et al. US Pat# 8,937,796 teaches selecting a variable frequency drive for replacement based on the frequency drive input parameters, the 
With regards to claim 7 and 17, Xiao et al. US Pat# 8,937,796 teaches regulating operation of at least one of a first electrical subsystem configured to provide the frequency drive input parameters, a second electrical subsystem configured to provide the frequency drive output parameters and the variable frequency drive. (11; figure 11)
With regards to claims 8 and 18, Xiao et al. US Pat# 8,937,796 teaches determining at least one of a power switch failure, an insulated-gate bipolar transistor (IGBT) failure, a drive control failure, a drive insulation failure, an overheating failure, a direct current (DC) bus failure, and a capacitor failure. (Col. 1, lines 52-55)
With regards to claim 13, Xiao et al. US Pat# 8,937,796 teaches the plurality of frequency drive input parameters comprises one or more of a first line voltage, a first line current, a first frequency value and the plurality of frequency drive output parameters comprises a second line voltage, a second line voltage, a second frequency value, a current total harmonic distortion (THD), a current root mean square (RMS) value, a voltage (RMS) value, a drive frequency value. (Col. 6, lines 19-25)
With regards to claim 16, Xiao et al. US Pat# 8,937,796 teaches the controller unit is further configured to modify the variable frequency drive. (212; figure 10)

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Pat # 8,937,796 in view of Rollins et al. US 2014/0244051.
With regards to claims 2 and 11, Xiao et al. US Pat# 8,937,796 teaches the motor drive data further comprises design data(206 fundamental frequency; fig 10), operational data(202; fig 10), and inspection data (202; fig 10) corresponding to the variable frequency drive. 
Xiao et al. does not appear to teach the motor drive data comprises environmental data and historical data.
Rollins et al. US 2014/0244051 teaches the motor drive data comprises environmental data and historical data. (paragraph 0025)
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to use the additional data parameters i.e. historical and environmental in controlling the operation of a motor drive system in order to arrive at the claimed invention as it would be highly desirable use the additional parameters in order to monitor the motor drive in order to improve safety, production and profit. (paragraph 0019)
 12.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Pat # 8,937,796 in view of Grimes US 2019/0118655.
With regards to claims 3 and 12, Xiao et al. US Pat# 8,937,796 does not appear to teach the plurality of frequency drive input parameters and the frequency drive output parameter estimates is provided by a cloud service. 
Grimes US 2019/0118655 teaches using a cloud based system to for modelling/simulation. (Paragraph 0004)

Allowable Subject Matter
13.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
14.	 Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
15.     In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
16.	Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 

While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
In this instance applicant argues that Xiao does not describe or suggest generating, by a digital variable frequency drive unit, frequency drive output parameter estimates corresponding to a plurality of frequency drive output parameters based on a received plurality of frequency drive input parameters, as is recited in amended Claim 1.
The table cited in col. 7, lines 15-51 recites for both no-fault and capacitor fault conditions, at different motor output current levels for each of four exemplary variable frequency drive configurations. Therefore, the cited section reads on the claim language as the no fault and capacitor fault could be interpreted as multiple outputs and the current levels corresponding to the fault/no fault would be considered multiple inputs. Therefore, the claim language reads on the prior art of record and the rejection has been maintained. 
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.